PER CURIAM. Dave Wisdom Harrod, as a state-salaried, part-time public defender, was appointed by the trial court to represent appellant Michael D. Hatfield, an indigent defendant, in this criminal case. Hatfield was convicted and sentenced to life imprisonment in the Arkansas Department of Correction. Mr. Harrod timely filed a notice of appeal from the judgment of conviction and lodged the appellate record with the Supreme Court Clerk.  Mr. Harrod now asks this court to relieve him as appellant’s counsel and to appoint new counsel. Mr. Harrod has resigned his position as public defender and because of heath problems is unable to represent Mr. Hatfield on his appeal. Accordingly, we grant Mr. Harrod’s motion to be relieved for good cause shown. Mr. Mark Henry will be substituted as appellant’s attorney in this matter.